Citation Nr: 0823693	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-05 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen 
the veteran's claim of entitlement to service connection for 
diabetes mellitus type I, has been received.

2.  Entitlement to service connection for diabetes mellitus 
type II.

3.  Whether the decision to sever service connection for 
right ear hearing loss effective January 31, 2007 was proper.  

4.  Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a service connection left knee disability.

6.  Entitlement to an evaluation in excess of 10 percent from 
March 30, 2006 to October 3, 2006 and in excess of 20 percent 
from August 1, 2007 for a service-connected right knee 
disability.  

7.  Entitlement to a compensable evaluation for service-
connected left ear hearing loss.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from May 2004, March 2005, June 2005, January 2006, August 
2006, November 2006, and July 2007 rating decisions of the 
RO.  

During the course of the appeal, the RO assigned an increased 
rating to the veteran's service-connected right knee 
disability.  Although each increase represents a grant of 
benefits, the United States Court of Appeals for Veterans 
Claims (Court) has held that a decision awarding a higher 
rating, but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.

In June 2008, the veteran and his spouse testified at a 
hearing before the undersigned via video teleconference.  The 
veteran had previously offered testimony at a hearing before 
a hearing officer at the RO.

The RO previously denied service connection for diabetes 
mellitus type I by March 1976 rating decision that became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  A previously decided claim may not be 
reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Further, regardless of RO action, the Board 
is bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id. 

The issues of entitlement to service connection for diabetes 
mellitus type I; entitlement to an increased rating for a 
left knee disability; and entitlement to an increased rating 
for a right knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed March 1976 RO decision denied service 
connection for type 1 diabetes mellitus.

2. The evidence associated with the claims file subsequent to 
the March 1976 decision relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran is not shown to be suffering from diabetes 
mellitus type II.

4.  The grant of service connection for right ear hearing 
loss was undebatably erroneous because objective testing had 
not found that at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz was 40 
decibels or greater; or the thresholds for at least three of 
the frequencies were greater than 26 decibels; or speech 
recognition scores using the Maryland CNC Test were less than 
94 percent.

5.  PTSD is manifested by no more than a global assessment of 
functioning (GAF) score of approximately 55, full 
orientation, the capacity for self care, and some impact upon 
employment prospects.

6.  Left ear hearing loss is manifested by no more than Level 
III hearing impairment.

7.  The veteran has been granted service connection for PTSD 
rated 50 percent disabling, for a right knee disability rated 
20 percent disabling, a left knee disability rated 10 percent 
disabling, a left ankle disability rated 10 percent 
disabling, tinnitus rated 10 percent disabling, and for a 
variety of disabilities rated zero percent disabling to 
include left ear hearing loss; his combined disability rating 
is 70 percent.

8.  The service-connected disabilities are shown to be 
productive of a disability picture that more nearly 
approximates that of the veteran being rendered unable to 
secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The RO's March 1976 decision that denied service 
connection for type I diabetes mellitus is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the March 1976 rating 
decision is new and material, and the claims for service 
connection for type I diabetes mellitus is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Entitlement to service connection for diabetes mellitus 
type II is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  The grant of service connection for right ear hearing 
loss was clearly and unmistakably erroneous, and severance 
thereof was proper.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.303, 3.385 (2007).

5.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).

6.  The criteria for the assignment of a compensable 
disability rating for left ear hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.85, 
Diagnostic Code 6100, 4.86 (2007).

7.  The criteria for the assignment of a TDIU rating have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA,VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case, 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in January 2004, February 2004, 
April 2005, October 2007, and November 2007 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in these matters.  The letters informed 
the veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the October and 
November 2007 letters provided notice regarding disability 
ratings and effective dates as applicable and as mandated in 
Dingess.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The VCAA duty to notify has not been satisfied with respect 
to the Vazquez-Flores notice elements regarding the increased 
rating claims.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, supra ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake.

The Board finds that the notice errors did not affect the 
essential fairness of the adjudication because the June 2008 
hearing transcript reflects that the veteran is aware of the 
relevant rating provisions and how to substantiate his claims 
of entitlement to increased ratings.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, relevant VA examinations were provided.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this regard, it appears that the 
veteran's original claims file was lost and a rebuilt folder 
is available.  The veteran was advised of the same in March 
2007.  Fortunately, copies of the veteran's service treatment 
records appear to have been obtained.  The rebuilt claims 
file documents that service connection for diabetes mellitus 
was denied in March 1976, and that the basis of the denial 
was that there was no evidence of diabetes mellitus being 
diagnosed in service or within one (1) year of service 
discharge.  The record also includes a copy of a report from 
A.F. Nibbe, M.D., dated in May 1977.  

The record also contains VA records, VA medical examination 
reports, and the veteran's hearing testimony provided both at 
an RO hearing and at a hearing before the undersigned via 
video teleconference.  Significantly, neither the veteran nor 
his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the severance of service connection claim, VCAA 
notice is not required because the issue presented involves a 
claim for review of a prior final regional office decision on 
the basis of clear and unmistakable error.  See Parker v. 
Principi, 15 Vet. App. 407 (2002).  That said, the veteran 
was provided the appropriate due process by a September 2006 
notification letter of the rating decision that proposed to 
sever service connection for right ear hearing loss, and the 
August 2006 rating decision provided a clear explanation 
concerning the reasons for proposed severance.  The 
aforementioned notice letters also provided the standards of 
service connection regarding the veteran's original claim for 
establishment of service connection.  Thus, the veteran was 
aware of what was necessary to establish service connection, 
and was provided appropriate due process with regard to the 
need to submit evidence showing the severance should not take 
place.  As such, no prejudice exists in adjudicating the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the notice provided to the veteran in 
connection with his claim for service connection for type I 
diabetes mellitus, based on the submission of new and 
material evidence, while the RO did provide notice to the 
veteran it would be sufficient were these claims being 
decided by the RO on the merits, since the claims before the 
RO and the Board involve an initial determination of whether 
new and material evidence has been submitted to reopen the 
previously denied claims for service connection, the Court 
has specified that a more detailed notice is required in such 
situations.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Such notice was provided to the veteran in an October 2007 
letter.  Moreover, in view of the favorable decision with 
respect to whether new and material evidence has been 
submitted, the veteran is not prejudiced by any failure to 
provide him with the appropriate notice.

The Board also observes that regarding the TDIU claim, which 
is granted, any error in VCAA notice or assistance is 
harmless and will not be further discussed.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

New and Material Evidence

The RO previously denied service connection for diabetes 
mellitus type I by March 1976 rating decision.  As previously 
discussed, the veteran's claims file is rebuilt.  The 
original March 1976 decision and some of the evidence 
considered in that decision are no longer of record.  
However, a copy of a May 2004 rating decision discussed the 
details of the March 1976 decision, which appears to have 
been of record at the time of the May 2004 decision.  The 
evidence considered at the time of the March 1976 decision 
appears to have included the veteran's service treatment 
records and a VA examination report.  In this regard, it was 
noted that the basis of the denial in 1976 was that service 
medical records were negative for elevated blood sugars while 
in service.  It was also noted that the veteran did not 
appeal the March 1976 decision.  As such, the March 1976 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2007).  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The evidence received by VA after the Marc 1976 rating 
decision includes a May 1977 statement from A.F. Nibbe, M.D., 
an endocrinologist.  Dr. Nibbe indicated that the veteran had 
been admitted to Lutheran Medical Center in January 1974 due 
with diabetes mellitus, uncontrolled and insulin dependent.  
There was a discussion with regard to recent lab studies and 
the veteran's complaints of fatigue and weight loss while in 
service.  Based on this discussion, Dr. Nibbe stated he was 
unable to accurately assess the time of onset of the 
veteran's diabetes mellitus.  However, he said the diabetes 
mellitus may have been present for a number of months prior 
to discovery and gradually increased in severity.  This 
evidence is presumed credible to the purpose of determining 
whether the claim has been reopened.  Justus v. Principi.

The aforementioned evidence (May 1977 statement from Dr. 
Nibbe) is not cumulative or redundant of the evidence 
previously of record, since it provides current medical 
evidence of a diagnosis of diabetes mellitus within 14 months 
of service discharge with the opinion that its onset may have 
occurred several months sooner.  See 38 C.F.R. § 3.309(a).  
This evidence raises a reasonable possibility of 
substantiating the claim.  The newly submitted May 1977 
statement is therefore new and material.  Consequently, the 
claim for service connection for type diabetes mellitus is 
reopened.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases, to 
include Type II diabetes mellitus, shall be service 
connected.  See 38 U.S.C.A. § 1116, 38 C.F.R. § 3.309(e).

Crucial to the award of service connection is the existence 
of disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) (noting that service connection presupposes a current 
diagnosis of the claimed disability); see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) (noting that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection).

The evidence is unequivocal regarding the fact that the 
veteran suffers from diabetes mellitus type I and not 
diabetes mellitus type II.  Numerous examination reports and 
treatment records document the diagnosis of diabetes mellitus 
type II.  The veteran does not argue to the contrary.  
Indeed, at his June 2008 personal hearing, he testified that 
he was not seeking service connection for diabetes mellitus 
type II on a presumptive basis.

Service connection cannot be granted unless a current 
disability is shown.  Id.; Brammer, supra.  Because the 
evidence reflects no diagnosis of diabetes mellitus type II, 
service connection for that disorder cannot be granted under 
any theory of entitlement.  Id.; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no evidence 
indicating the presence of diabetes mellitus type II.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Service Connection/Severance 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), as well as for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service, 38 
C.F.R. § 3.303(d).


Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are greater than 26 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained. See 38 C.F.R. § 3.105(d).

In this case, all of the proper administrative actions were 
undertaken by the RO as described above.

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended. 38 U.S.C.A. 
§§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  "To prove the existence of clear 
and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); 
Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has clarified that although the same standards 
applied in a determination of CUE in a final decision are 
applied to a determination whether a decision granting 
service connection was the product of CUE for the purpose of 
severing service connection, § 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  In fact, 
§ 3.105(d) specifically states that "[a] change in diagnosis 
may be accepted as a basis for severance," clearly 
contemplating the consideration of evidence acquired after 
the original granting of service connection.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1998).

A review of the record indicates that severance of service 
connection for right ear hearing loss was proper.

On April 2005 VA audiologic examination, right ear puretone 
thresholds were 20, 25, 15, 20, and 20 at 500, 1000, 2000, 
3000, and 4000 Hertz respectively.  Speech recognition under 
the Maryland CNC Test was 72 percent.  In a July 2005 
addendum to the examination report, the examiner indicated 
that any right ear hearing loss was not likely due to 
service.  A subsequent June 2006 audiogram showed right ear 
pure tone thresholds of 25, 25, 20, 25, and 35 at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz respectively, and speech 
recognition was 94 percent under the Maryland CNC Test.  

By June 2005 rating decision, the RO granted service 
connection for left ear hearing loss and deferred a decision 
regarding entitlement to service connection for right ear 
hearing loss.  A June 2005 rating decision reflects that 
service connection for bilateral hearing loss was in effect.  
In an August 2006 rating decision, the RO proposed to sever 
service connection for right ear hearing loss citing the July 
2005 addendum to the April 2005 VA audiologic examination 
report.  Service connection for right ear hearing loss was 
severed by November 2006 rating decision citing the same 
rationale.  

Regardless of the preceding, however, it is apparent from the 
most recent June 2006 VA audiologic examination report, that 
any hearing loss in the veteran's right ear has not met the 
criteria in 38 C.F.R. § 3.385 for the purpose of service 
connection.  As noted above, service connection for hearing 
loss cannot be granted unless certain thresholds are shown 
(at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
the thresholds for at least three of the frequencies are 
greater than 26 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent).  Therefore, 
taking into account the most recent evidence along with the 
July 2005 addendum to the April 2005 VA audiologic 
examination report, it was proper to sever service connection 
for right ear hearing loss.  Should the veteran's right ear 
hearing loss worsen to the degree mandated by 38 C.F.R. § 
3.385, he retains the right to seek service connection at 
that time.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

PTSD 

The veteran's service-connected PTSD has been rated 50 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows:

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes).

On May 2005 VA psychiatric examination, the veteran reported 
distressing and intrusive thoughts, recurrent disturbing 
dreams, and avoidance of stimuli reminding him of Vietnam.  
His interest in activity was diminished, and he felt detached 
from others.  The veteran complained of sleep problems, 
irritability, and hypervigilance and indicated an exaggerated 
startle response.  At the time of the examination, the 
veteran denied seeking treatment for his PTSD, and he was not 
taking any psychotropic medication for the condition.  The 
veteran reported that his PTSD symptomatology interfered with 
work efficiency and rendered social interaction difficult.  
At the time of the examination, the veteran was working 25 to 
30 hours a week as a mechanic and as a driver a few 
additional hours.  No time was lost from work due to his 
mental disorder.  The veteran reported a good relationship 
with his family members and with two close friends.  He also 
indicated an interest in hobbies such as motorcycles, 
reading, gardening, and hunting.  Objectively, there was no 
evidence of abnormality in speech or thought processes or of 
delusions, hallucinations, or inappropriate behavior.  There 
was no suicidal or homicidal ideation.  The veteran was able 
to perform the activities of daily living and maintained 
adequate hygiene.  He was oriented to person, place, and 
time, and he was able to take care of his finances.  There 
was evidence, however, of impairment in concentration and 
short-term memory and difficulty in controlling his temper 
with no history of violent behavior.  The examiner diagnosed 
chronic PTSD and assessed that the veteran's GAF score 
attributable to PTSD was 60.

On May 2006 VA psychiatric examination report, the examiner 
indicated that the veteran was not seeking any treatment for 
PTSD, but the veteran reported an increase in the severity of 
his PTSD symptoms.  The veteran indicated that he was fired 
from his job as a mechanic when he inquired about accounting 
irregularities at the company.  That occurred in September 
2005, and he did not aggressively search for new employment 
due, according to him, to his emotional state.  He felt guilt 
about not working.  He indicated that he wanted to be alone 
and felt increased anxiety, lack of motivation, and apathy.  
Indeed, he asserted that he was making less of an effort to 
see his children and grandchildren.  He complained of more 
frequent intrusive thoughts, which caused him to stop 
watching television news.  He also complained of greater 
sleep problems and nightmares related to Vietnam.  
Additionally, he reported that in recent times, he did not 
enjoy many activities and only liked cleaning and making 
repairs on his property.  He enjoyed reading, but his 
concentration was somewhat impaired.  The veteran reported 
irritability and indicated that he removed himself for 
situations to avoid overreacting.  Objectively, the veteran 
was well groomed.  He was alert, attentive, and cooperative.  
Speech spontaneity was reduced but normal in all other ways.  
His mood was somewhat depressed.  There was no evidence of 
gross cognitive or memory impairment although there was some 
difficulty with concentration.  The examiner diagnosed 
chronic PTSD with depressive disorder not otherwise specified 
secondary to PTSD.  The examiner assigned a GAF score of 50.  

In March 2007, the veteran underwent another VA psychiatric 
examination.  In the associated report, the examiner 
indicated that since the May 2006 examination, the veteran 
had four psychotherapy sessions and saw a psychiatric nurse 
twice for medication management.  He was taking psychotropic 
medication for his depression and PTSD.  The veteran reported 
daily distressing thoughts and dreams.  He made efforts to 
avoid stimuli that would cause the foregoing.  He had 
markedly less interest in activities and felt detached from 
other.  He had sleep and concentration difficulties.  He 
complained of hypervigilance and an exaggerated startle 
response.  The veteran also suffered from symptoms of 
depression secondary to his PTSD.  The veteran was unemployed 
but indicated that he would be able to work were it not for 
his physical limitations.  He lived apart from his wife and 
son due to practical consideration but did not mind seeing 
them once a fortnight, as he enjoyed his time alone.  The 
veteran, however, reported good and close relations with 
family members.  He also indicated that he had two close 
friends.  The veteran enjoyed certain hobbies such as 
motorcycles, reading, hunting, and household duties to 
include taking care of his cows, chickens, and dogs.  He also 
enjoyed television news with the exception of news about 
Iraq, which triggered unpleasant memories.  The veteran did 
not engage in violent behavior, and there was no evidence of 
suicidal or homicidal ideation.  The veteran indicated that 
he was only half-heartedly seeking employment but had 
recently applied for VA vocational rehabilitation benefits.  
He felt that he was unable to perform the same sort of work 
he had done in the past due to physical problems.  He 
maintained, however, that he would be able to work in an 
alternate profession such as real estate appraising.  The 
veteran admitted that the his many hours of free time 
afforded him greater opportunity for distressing thought and 
recollections of Vietnam and that a job would turn his focus 
to other matters.  Objectively, there was no impairment in 
thought processes or communicative abilities.  There were no 
delusions, hallucinations, or instances of inappropriate 
behavior.  The veteran was fully oriented, capable of 
maintaining good hygiene, and able to manage his finances.  
There was no long-term memory impairment and only very slight 
short-term memory trouble and concentration difficulties.  
Speech was normal.  On examination, the veteran's mood was 
slightly depressed.  There was some lack of impulse control 
manifested by the occasional loss of temper.  The examiner 
diagnosed chronic PTSD and depressive disorder not otherwise 
specified secondary to PTSD.  The examiner assessed a general 
GAF score of 55 and indicated that the GAF score attributable 
to PTSD was also 55.

An August 2007 treatment note composed by a VA psychologist 
indicated that the veteran's efforts to maintain employment 
came to naught.  He had recently held two positions for 
approximately one week each when he was told that "things 
weren't working out."  The veteran indicated that he knew 
his employers well and had good relationships with them.  
They told the veteran had his tone with customers was 
abrasive and that he was too distracted.  On examination, the 
veteran's mood was anxious and dysthymic.  His affect was 
restricted.  The VA psychologist opined hat the veteran was 
not employable due to his PTSD and that given the fact that 
his PTSD was chronic and longstanding, improvement in the 
situation was unlikely.  Continued therapy would focus on 
feelings generated by an inability to work.  

At his June 2008 hearing, the veteran testified that PTSD had 
a negative impact on employment prospects because he did not 
"play well with others" and preferred being alone.  
Regarding his temper, the veteran indicated that he "walked 
away" from situations to avoid escalation.  

Based on the foregoing evidence, it appears that a 70 percent 
evaluation is not warranted at any time during the appellate 
period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, Hart, 
supra.  While there has been recent evidence of an inability 
to work due to PTSD, the veteran's GAF scores have hovered 
around the 55 mark, denoting moderate symptoms.  As well, the 
veteran, who spends most of his time alone, is able to care 
for himself, pursue some hobbies, and maintain effective 
relationships with family and a few friends.  Furthermore, 
severe symptoms associated with a 70 percent disability 
rating for PTSD are largely absent.  For example the veteran 
does not exhibit suicidal ideation, abnormal speech, spatial 
disorientation, near continuous panic, or neglect of personal 
appearance and hygiene.  Furthermore, while the veteran 
indicated impulse control in the form of a temper, he is able 
to exercise sufficient self control and judgment to avoid 
violence.  Indeed, the record is silent as to a history of 
violence or other inappropriate behavior.  The record does 
indicate that in recent times, PTSD has had an impact on 
employment prospects, but the absence of the majority of 
symptomatology associated with a 70 percent disability rating 
and a GAF score indicative of moderate symptomatology 
precludes, in the Board's view, a grant of 70 percent 
disability rating for the service-connected PTSD.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.





Left ear hearing loss 

The veteran's service-connected left ear hearing loss has 
been rated zero percent disabling by the RO under the 
provisions of Diagnostic Code 6100.  38 C.F.R. § 4.85.  

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  In 
such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
Level X or XI.  38 C.F.R. §§ 3.383, 4.85(f), (h).

A VA audiologic evaluation of the veteran was completed in 
April 2005 reflects Level III hearing for the left ear.  
Specifically, the April 2005 examination shows an average 
puretone threshold for the left ear of 25 decibels with 
speech discrimination score of 76 percent.  These findings, 
in turn, correspond to a Level III hearing loss.  The 
veteran's nonservice-connected right ear is assigned a Level 
I hearing loss, as the evidence does not reflect total 
deafness in both ears.  A Level I hearing loss coupled with a 
Level III hearing loss corresponds to a zero percent 
evaluation under Table VII.  The Board has no discretion in 
this matter.  See Lendenmann, supra.

The Board notes that the veteran's left ear hearing loss was 
again examined in June 2006.  The average puretone threshold 
was 25, and speech discrimination was 96 percent 
corresponding to a Level I hearing loss in the left ear.  A 
Level I hearing loss is assigned to the nonservice-connected 
right ear.  A Level I hearing loss coupled with another Level 
I hearing loss corresponds to a zero percent evaluation under 
Table VII.  The Board has no discretion in this matter.  See 
Id.

The Board wishes to make clear that it has no reason to doubt 
that the veteran experiences hearing loss.  Indeed, the grant 
of service connection constitutes recognition on the part of 
VA that such disability exists.  However, the outcome of this 
issue is determined by the audiology results, which, for the 
reasons stated above, do not warrant a compensable schedular 
rating for the left ear hearing loss.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  In 
this case, the Board finds that an extraschedular rating is 
not warranted.

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran.  
There is no indication of any periods of hospitalization for 
hearing loss.  Moreover, despite some reported difficulties 
at work due to hearing loss, there is no evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason, why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the veteran's hearing loss for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected left ear hearing loss.  The 
benefit sought on appeal is accordingly denied.

TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment cause by nonservice- 
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).

The veteran has been granted service connection for PTSD 
rated 50 percent disabling, for a right knee disability rated 
20 percent disabling, a left knee disability rated 10 percent 
disabling, a left ankle disability rated 10 percent 
disabling, tinnitus rated 10 percent disabling, and for a 
variety of disabilities rated zero percent disabling to 
include left ear hearing loss; his combined disability rating 
is 70 percent.  Thus, he is eligible for a TDIU rating.  Id.

A December 2003 VA medical examination report reflects the 
veteran's assertions that he had trouble performing 
mechanical work due to certain disabilities to include his 
bilateral knee and left ankle disabilities.  

On May 2005 VA psychiatric examination, the veteran reported 
that his PTSD symptomatology interfered with work efficiency.  
At the time of the examination, the veteran was working 25 to 
30 hours a week as a mechanic and as a driver a few 
additional hours.  No time was lost from work due to his 
mental disorder.  

On May 2006 VA psychiatric examination report, the veteran 
indicated that he was fired from his job as a mechanic when 
he inquired about accounting irregularities.  That occurred 
in September 2005, and he did not search for new employment 
aggressively due, according to him, to his emotional state.  
He felt guilty about not working.  

On June 2006 VA orthopedic examination, the veteran stated 
that he could not lift because he could no longer bend or 
squat.  He asserted that the foregoing rendered employment as 
a mechanic impossible.  He indicated, however, that he could 
garden but maintained that he could not gather wood or hunt 
and that he went fishing less often.  The examiner observed 
that bilateral knee range of motion was diminished although 
the veteran put forth an effort.  

A February 2007 VA orthopedic progress note indicated that 
the veteran walked with a bent knee gait.  


In March 2007, the veteran underwent a VA general medical 
examination where all bodily systems were evaluated.  In the 
examination report, the examiner noted that the veteran had a 
12-year education and was a diesel mechanic by trade.  The 
examiner indicated that he could find no doctor's orders 
keeping the veteran from work or light duty despite surgeries 
on the knees.  As well, the examiner emphasized that the 
veteran's work capability was difficult to evaluate because 
several examiners noted that the veteran did not exert a 
"100 percent effort."  The examiner opined that the 
service-connected right knee, left knee, and left ankle 
disabilities essentially precluded work as a mechanic and 
that employment should be limited to a job that was 
completely or partially sedentary and did not entail lifting 
more than 25 pounds, walking more than one hour during the 
work day, or standing more than one hour at a time.  The 
examiner asserted that the veteran would be employable as a 
diesel mechanic in a supervisory role that did not require 
much squatting or kneeling.  The examiner indicated that the 
veteran's service-connected hearing loss was not severe 
enough to have any impact upon his employment.  

In March 2007, the veteran underwent another VA psychiatric 
examination.  The veteran was unemployed but indicated that 
he would be able to work were if not for his physical 
limitations.  The veteran indicated that he was only half-
heartedly seeking employment but had recently applied for VA 
vocational rehabilitation benefits.  He felt that he was 
unable to perform the same sort of work he had done in the 
past due to physical problems.  He maintained, however, that 
he would be able to work in an alternate profession such as 
real estate appraising.  

A May 2007 orthopedic surgery follow-up note indicated that 
the veteran's right knee had improved since it was last 
examined but that the veteran would not be permitted to 
return to work until further examination in a few months' 
time.  

An August 2007 treatment note composed by a VA psychologist 
indicated that the veteran's efforts to maintain employment 
came to naught.  He had recently held two positions for 
approximately one week each when he was told that "things 
weren't working out."  Apparently, his dealings with 
customers were inadequate.  Based on information elicited at 
the interview, the VA psychologist opined hat the veteran was 
not employable due to his PTSD and that given the fact that 
his PTSD was chronic and longstanding, improvement in the 
situation was unlikely.  

In June 2008, the veteran testified that that he was told 
that he would not be able to work due to bilateral knee 
disabilities because he would eventually require bilateral 
knee replacements.  Also, regarding the knees, he stated that 
he usually had a stick with him to aid in walking and for use 
in getting up when the knees gave way.  He indicated that he 
preferred to be alone.  Finally, the veteran asserted that he 
was trained as a mechanic and was not qualified for any other 
sort of work.  

As stated above, the veteran is eligible to receive TDIU 
benefits, as his service-connected disabilities amount to a 
70 percent combined rating, one of which is rated at least 40 
percent disabling.  38 C.F.R. § 4.16(a).

The record reflects that the veteran is a diesel mechanic and 
that he has not received training in any other field.  The 
record also unequivocally indicates that the veteran 
presumably cannot perform his usual occupation due to 
orthopedic disabilities.  While the March 2007 VA general 
medical examiner indicated that the veteran could perform 
sedentary work or supervisory work in his chosen profession, 
there is no sign in the record that the veteran possesses the 
skills or experience necessary for any type of sedentary 
and/or supervisory position.  The March 2007 VA general 
medical examination report does reflect that work as a diesel 
mechanic would be precluded due to the veteran's service-
connected orthopedic disabilities.  Automobile mechanics 
presumably requires stooping, bending, squatting, and long 
periods of standing.  The veteran's service-connected 
bilateral knee and left ankle disabilities would render such 
activity difficult.  Indeed, the March 2007 VA general 
medical examiner indicated that the veteran was not to stand 
more than an hour at a time or lift more than 25 pounds.  
Work as a diesel mechanic likely necessitates standing for 
far longer than one hour at a time, and the parts handled may 
well weigh more than 25 pounds.  Thus, the information 
gleaned from the March 2007 VA general medical examination 
report as well as the May 2007 right knee post-operative 
examination report indicates quite clearly that the veteran's 
service-connected orthopedic disabilities preclude automobile 
mechanics, the only profession in which the veteran possesses 
experience and expertise.  

The Board further observes that the evidence is equivocal as 
to whether the veteran's service-connected PTSD prevents him 
from being employed.  In March 2007, the veteran indicated 
that his PTSD was not a barrier to employment and that he was 
capable of being retrained to perform work in a field other 
than diesel mechanics.  A few short months later, a VA 
psychologist opined that the veteran's service-connected PTSD 
rendered him unable to work and that the situation was 
unlikely to change.  The psychologist based her opinion upon 
the fact that the veteran had been recently terminated from 
two positions, each of which he held for one week.  The 
record, however, contains no evidence corroborating the 
veteran's short periods of employment or any statements from 
his former employers regarding the reasons for which the 
veteran was let go.  However, because there is no competent 
evidence of record directly contradicting the VA 
psychologist, the Board concludes that the evidence regarding 
whether the veteran's service-connected PTSD renders 
employment impossible is at least in relative equipoise, and 
the Board, therefore, determines that the veteran in 
unemployable due to his service-connected PTSD as well as to 
his service-connected orthopedic disabilities.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

The foregoing medical and psychological evidence indicating 
serious occupational impairment due to the service-connected 
orthopedic disabilities and PTSD lead the Board to conclude 
that the veteran is incapable of substantially gainful 
employment by reason of his service-connected orthopedic and 
psychiatric disabilities.  This is especially true in light 
of the veteran's lack of university education and training 
that has been limited to diesel mechanics.  As such, 
entitlement to TDIU benefits has been established.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


ORDER

Having determined that new and material evidence has been 
presented, the claim for entitlement to service connection 
for type 1 diabetes mellitus is reopened.

Service connection for diabetes mellitus type II is denied.

The severance of service connection for right ear hearing 
loss, effectuated by a November 2006 rating decision, was 
proper.

An evaluation in excess of 50 percent for service-connected 
PTSD is denied.

A compensable evaluation for service-connected left ear 
hearing loss is denied.

Entitlement to TDIU is granted subject to the law and 
regulations governing the payment of veteran's benefits.


REMAND

The veteran argues that his type diabetes mellitus had its 
onset in service or within one year of service discharge.  As 
above discussed, the statement from Dr. Nibbe notes a 
diagnosis of diabetes mellitus within 14 months of service 
discharge and includes the opinion that the veteran's 
diabetes mellitus may have manifested a number of months 
earlier.  Given the importance of the timeline in this 
matter, additional development is deemed warranted.  First, 
an effort should be made to secure the veteran's treatment 
records from Dr. Nibbe and Lutheran Medical Center.  Next, a 
VA opinion should be obtained to address the question of the 
onset of the veteran's type I diabetes mellitus.  38 C.F.R. 
§ 3.159.

Regarding the veteran's service-connected left and right knee 
disabilities, he indicated that his June 2008 hearing that 
bilateral knee range of motion was not measured with a 
goniometer on recent examination and that the examiner only 
estimated limitation in knee range of motion.  Furthermore, 
the record reflects recent surgical knee procedures and the 
need for further evaluation by treating physicians.  As such, 
the Board is of the opinion that it does not have an accurate 
picture of the current state of the veteran's knees, and 
further examination is required as described below.


Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for his type I diabetes 
mellitus since service discharge.  In 
particular, records should be requested 
from Dr. A.F. Nibbe and Lutheran Medical 
Center (dated on or around January 1974).  
Arrangements should be made to obtain 
these records.  Any negative development 
should be properly annotated in the 
record.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, the 
veteran's claims file should be reviewed 
by a VA endocrinologist.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  

The examiner should provide an opinion on 
whether there is a 50 percent probability 
or greater (as likely as not) that the 
veteran's diagnosed type 1 diabetes 
mellitus had its onset during active 
service or manifested to a compensable 
degree within one (1) year of service 
discharge.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.


3.  Schedule a VA orthopedic examination 
of the left and right knees to determine 
the severity of the service-connected 
bilateral knee disabilities.  All symptoms 
and manifestations must be reported in 
detail.  Range of motion measurements 
should be provided and must be measured 
with a goniometer.  With respect to range 
of motion, the examiner should comment 
upon whether functional loss due to pain 
and weakness causes additional disability 
beyond that reflected on range of motion 
measurements.  The examiner should also 
discuss findings with respect to weakened 
movement, excess fatigability and 
incoordination.  The claims folder should 
be made available to the examiner for 
review before the examination, and the 
examiner should describe the records upon 
he or she relied.  A rationale for all 
conclusions must be provided.

4.  Thereafter, the RO should readjudicate 
the claim.  If any benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


